Exhibit 10.1 - Change of Control Agreement - Gerard M. Thomchick

 

CHANGE OF CONTROL AGREEMENT


            THIS AGREEMENT, is entered into as of October 18, 2005, by and
between First Commonwealth Financial Corporation, a Pennsylvania corporation
(the "Company"), and GERARD M. THOMCHICK ("Executive").



RECITALS


            The Executive Compensation Committee of the Company's Board of
Directors (the "Board") has determined that it is in the best interests of the
Company and its shareholders to assure that the Company will have the continued
dedication of the Executive, notwithstanding the possibility, threat or
occurrence of a "Change of Control" (as defined below) of the Company.  The
Board believes that it is important to diminish the inevitable distraction of
the Executive that would result from the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive to continue to devote Executive's full attention and dedication to the
Company currently and in the event of any threatened or pending Change of
Control, and to provide the Executive with compensation and benefit arrangements
upon the termination of Executive's employment following a Change of Control. 
In order to accomplish these objectives, the Board has authorized the Company to
enter into this Agreement with Executive.



AGREEMENT


            Accordingly, Executive and the Company hereby agree as follows:


ARTICLE 1
CERTAIN DEFINITIONS


            1.1.        "Cause" for termination shall be deemed to exist if:

                           (a)        The Executive is convicted of, or pleads
guilty or nolo contendere to, any crime which constitutes a felony under the
laws of the United States of America or of any state or territory thereof, and
the commission of that felony resulted in, or was intended to result in, a loss
(monetary or otherwise) to the Company, or any of their respective clients,
customers, directors, officers or employees; or

                           (b)        The Executive deliberately and
intentionally fails or refuses to perform the Executive's duties to the Company
(other than during such time as the Executive is incapacitated due to an
accident or illness or during the Executive's regularly scheduled vacation
periods) for a period of thirty (30) consecutive days following the receipt by
the Executive of a notice from the Company sent by certified mail, return
receipt requested, setting forth in detail the facts upon which the Company
relies in concluding that the Executive has deliberately and intentionally
refused to perform the Executive's duties and indicating with specificity the
duties that the Company demands that the Executive perform without delay.

            1.2.         "Change of Control" shall mean:




--------------------------------------------------------------------------------


 

                           (a)        The acquisition, other than from the
Company, by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act), of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of the
then outstanding shares of common stock of the Company; or

                           (b)        Individuals who, as of October 18, 2005,
constitute the Board (the "Incumbent Board") cease for any reason to constitute
at least a majority of the Board, provided that any individual becoming a
director subsequent to October 18, 2005, whose election, or nomination for
election by the Company's shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board; or

                           (c)        Consummation of a reorganization, merger,
consolidation, sale or other disposition of all or substantially all of the
assets of the Company (a "Business Combination"), in each case, with respect to
which all or substantially all of the individuals and entities who were the
beneficial owners of shares outstanding shares of the Company's common stock
immediately prior to such Business Combination do not, following such Business
Combination, beneficially own, directly or indirectly, more than 50% of the then
outstanding shares of common stock of the corporation resulting from such a
Business Combination (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company's assets either directly or through one or more subsidiaries).

            1.3.        "Client" means any client or prospective client of the
Company to whom Executive provided services, or for whom Executive transacted
business, or whose identity became known to Executive in connection with
Executive's relationship with or employment by the Company

            1.4.        "Code" means the Internal Revenue Code of 1986, as
amended.

            1.5.        "Competitive Enterprise" means any business enterprise
that either (a) engages in any activity closely associated with commercial
banking or the operation of an institution, the deposits of which are insured by
the Federal Deposit Insurance Corporation, in a Restricted Territory, or
(b) holds a 25% or greater equity, voting or profit participation interest in
any enterprise that engages in such a competitive activity.

            1.6.        "Exchange Act" means the Securities Exchange Act of
1934, as amended.

            1.7.        "Good Reason" means:

                           (a)        the assignment to the Executive of any
duties inconsistent in any respect with the Executive's position, authority,
duties or responsibilities immediately prior to the Change of Control or any
other action by the Company which results in a diminution of such position,
authority, duties or responsibilities, other than an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after the receipt of notice thereof given by the Executive;

                           (b)        any requirement of the Company that
Executive (i) be based anywhere more than fifty (50) miles from the office where
Executive is located immediately prior to the



2

--------------------------------------------------------------------------------


Change of Control or (ii) travel on Company business to an extent substantially
greater than the travel obligations of Executive immediately prior to the Change
of Control; or

                           (c)         (i) a reduction by the Company in
Executive's rate of annual base salary as in effect immediately prior to the
Change of Control or (ii) the failure of the Company to continue in effect any
employee benefit plan, compensation plan, welfare benefit plan or material
fringe benefit plan in which Executive is participating or entitled to
participate immediately prior to the Change of Control, unless Executive is
permitted to participate in other plans providing Executive with substantially
equivalent benefits in the aggregate (at substantially equivalent cost with
respect to welfare benefit plans).

            1.8.        "Qualifying Termination" means a termination of
Executive's employment (i) by the Company other than for Cause or (ii) by
Executive for Good Reason.

            1.9.        "Restricted Territory" means the geographic area within
a radius of fifty (50) air miles from the location of the Company's office at
which Executive's employment was based as of the date of the termination of
Executive's employment.

            1.10.       "Solicit" means any direct or indirect communication of
any kind, regardless of who initiates it, that in any way invites, advises,
encourages or requests any person to take or refrain from taking any action.

            1.11.       "Termination Period" means the period of time beginning
with a Change of Control and ending three years following such Change of
Control. 


ARTICLE 2
SEVERANCE PAYMENT


            2.1.        Payments.  If during the Termination Period the
employment of Executive shall terminate pursuant to a Qualifying Termination,
then the Company shall pay to the Executive (or Executive's beneficiary as
provided in Article 4) severance payments on the first day of the calendar month
following the month in which the Qualifying Termination occurred and each of the
thirty-six (36) calendar months thereafter (the "Severance Period"), so that a
total of thirty-six (36) consecutive monthly payment shall be made.  The amount
of each monthly severance payment shall be equal to one-twelfth (1/12) of the
sum of the following: (a) Executive's annual base salary immediately prior to
the Change of Control, (b) the aggregate amount of all bonuses paid to Executive
during the twelve-month period preceding the Change of Control, (c) the
aggregate amount of all contributions by the Company for the account of
Executive under the First Commonwealth Financial Corporation 401(k) Savings and
Investment Plan and the First Commonwealth Financial Corporation Stock Ownership
Plan during the twelve-month period preceding the Change of Control, and (d) the
aggregate of all contributions by Executive and by the Company for the account
of Executive to the Company's Supplemental Executive Retirement Plan during the
twelve-month period preceding the Change of Control.

            2.2.        Benefits.  In addition to the monthly severance
payments, during the Severance Period, the Company shall, at the Company's sole
cost and expense, continue to provide the Executive and the Executive's family
with the same level of medical, dental, accident, disability and life insurance
benefits upon substantially the same terms and conditions as existed



3

--------------------------------------------------------------------------------


immediately prior to the Qualifying Termination (or, if more favorable to the
Executive, as such benefits and terms and conditions existed immediately prior
to the Change of Control). 

            2.3.        Severance Not Exclusive.  The severance payments and
benefits provided in this Article 2 shall be in addition to any other
compensation or remuneration to which the Executive is, or shall become,
entitled to receive from the Company. 

            2.4.        Termination at Retirement Age.  Notwithstanding anything
to the contrary in this Agreement, the Executive shall no longer be entitled to
receive severance payments and benefits pursuant to this Agreement beginning on
the first day of the first calendar month after the Executive reaches "full
retirement age" for purposes of receiving full Social Security benefits.

            2.5.        Release.  The Company's obligation to make any payment
to Executive as described in this Article 2 is contingent upon Executive's
execution of a release, in form and substance reasonably satisfactory to the
Company, that, in the opinion of the Company's counsel, is effective to release
the Company from all claims relating to Executive's employment or the
termination thereof, and the Company will have no obligation to make any payment
unless and until such a release has become effective.


ARTICLE 3
LIMITATION ON PAYMENT OF BENEFITS


            Notwithstanding anything to the contrary in this Agreement, if the
payments and benefits pursuant to Article 2 hereof, either alone or together
with other payments and benefits which the Executive has the right to receive
from the Company or any of its subsidiaries, would constitute a "parachute
payment" under Section 280G of the Code, the payments and benefits pursuant to
Article 2 hereof shall be reduced, in the manner determined by independent tax
counsel selected as provided below, by the amount, if any, which is the minimum
necessary to result in no portion of the payments and benefits under Article 2
being non-deductible to the Company or such subsidiary pursuant to Section 280G
of the Code and subject to the excise tax imposed under Section 4999 of the
Code.  The determination of whether any reduction in the payments and benefits
is to be made pursuant to Article 3 shall be based upon the written advice of
independent tax counsel selected by the Company and reasonably acceptable to the
Executive.  The fees and expenses of the tax counsel shall be paid by the
Company.  The Company shall use its best efforts to cause such counsel to
prepare the foregoing opinion as promptly as practicable, and in any event,
within thirty (30) days after the date of the Qualifying Termination.  The
Company and the Executive agree to be bound by the determination of such tax
counsel and to make appropriate payments to each other to give effect to the
intent and purpose of this Article 3. 


ARTICLE 4
BENEFICIARIES


            If the Executive shall die after the occurrence of a Qualifying
Termination, but prior to the payment of all of the monthly severance payments
required by Article 2 hereof, then all remaining severance payments shall be
paid to the beneficiary designated in writing by the Executive at the same time,
and in the same amount, as would have been payable to the Executive.  The
designation of a beneficiary for purposes of this Article 4 shall be revocable


4

--------------------------------------------------------------------------------


during the lifetime of the Executive.  If the Executive does not designate a
beneficiary under this Agreement, the beneficiary shall be deemed to be the same
person that the Executive designated with respect to the Executive's group life
insurance program maintained by the Company.


ARTICLE 5
COVENANTS NOT TO COMPETE OR SOLICIT CLIENTS


            5.1.        Non-Compete.  During Executive's employment with the
Company and throughout the Severance Period (the "Restricted Period"), Executive
shall not directly or indirectly (without the prior written consent of the
Company) associate (including as a director, officer, employee, partner,
consultant, agent or advisor) with a Competitive Enterprise in the Restricted
Territory and in connection with Executive's association engage, or directly or
indirectly manage or supervise personnel engaged, in any activity:

                           (a)        that is substantially related to any
activity that Executive was engaged in with the Company during the 12 months
prior to the date of termination of Executive's employment,

                           (b)        that is substantially related to any
activity for which Executive had direct or indirect managerial or supervisory
responsibility with the Company during the 12 months prior to the date of
termination of Executive's employment, or

                           (c)        that calls for the application of
specialized knowledge or skills substantially related to those used by Executive
in Executive's activities with the Company during the 12 months prior to the
date of termination of Executive's employment.

            5.2.        Non-Solicitation.  During the Restricted Period,
Executive shall not, in any manner, directly or indirectly (without the prior
written consent of the Company):  (i) Solicit any Client to transact business
with a Competitive Enterprise in the Restricted Territory or to reduce or
refrain from doing any business with the Company, (ii) interfere with or damage
any relationship between the Company and a Client or (iii) Solicit anyone who is
then an employee of the Company (or who was an employee of the Company within
the prior 12 months) to resign from the Company or to apply for or accept
employment with any other business or enterprise.

            5.3.        Validity.  The terms and provisions of this Article 5
are intended to be separate and divisible provisions and if, for any reason, any
one or more of them is held to be invalid or unenforceable, neither the validity
nor the enforceability of any other provision of this Agreement shall thereby be
affected.  The parties hereto acknowledge that the potential restrictions on
Executive's future employment imposed by this Article 5 are reasonable in both
duration and geographic scope and in all other respects.  If for any reason any
court of competent jurisdiction shall find any provisions of this Article 5
unreasonable in duration or geographic scope or otherwise, Executive and the
Company agree that the restrictions and prohibitions contained herein shall be
effective to the fullest extent allowed under applicable law in such
jurisdiction.

            5.4.        Consideration.  The parties acknowledge that this
Agreement would not have been entered into and the benefits described herein
would not have been promised in the absence of Executive's promises under this
Article 5.



5

--------------------------------------------------------------------------------


            5.5.        Cease Payments.  In the event that Executive breaches
Section 5.1 or 5.2, the Company's obligation to make or provide payments or
benefits under Article 2 shall cease, to the extent not already paid or
provided.


ARTICLE 6
SUCCESSORS; BINDING AGREEMENT


            6.1.        This Agreement will inure to the benefit of and be
binding upon the Company and its successors and assigns.

            6.2.        The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, "Company" shall mean the Company as
defined above and any successor to its business and/or assets which assumes and
agrees to perform this Agreement by operation of law or otherwise. 

            6.3.        This Agreement shall be binding upon, and shall inure to
the benefit of and be enforceable by, the Executive, the Executive's heirs,
personal representatives, executors and administrators.


ARTICLE 7
ATTORNEY'S FEES


            Each party will bear all attorney's fees and related expenses in
connection with or relating to the negotiation and enforcement of this
Agreement; provided, that if Executive is wholly successful on the merits of any
action or proceeding to enforce Executive's rights under this Agreement, the
Company shall reimburse all reasonable attorney's fees and related expenses
incurred by Executive in connection with such action or proceeding.


ARTICLE 8
EMPLOYMENT WITH SUBSIDIARIES


            Employment with the Company for purposes of this Agreement shall
include employment with any subsidiary of the Company.


ARTICLE 9
NO SETOFF


            No amounts otherwise due or payable under this Agreement shall be
subject to setoff by the Company.


6

--------------------------------------------------------------------------------


ARTICLE 10
NOT A CONTRACT FOR EMPLOYMENT


            This Agreement shall not in any way constitute an employment
agreement between the Company and the Executive and it shall not oblige the
Executive to continue in the employ of Company, nor shall it oblige the Company
to continue to employ the Executive.


ARTICLE 11
RIGHTS UNDER OTHER PLANS AND AGREEMENTS


            The severance benefits herein provided shall be in addition to, and
are not intended to reduce, restrict or eliminate any benefit to which the
Executive may otherwise be entitled by virtue of his termination of employment
or otherwise.


ARTICLE 12
NOTICES


            All notices and other communications required to be given hereunder
shall be in writing and shall be deemed to have been delivered or made when
mailed, by certified mail, return receipt requested, if to the Executive, to the
last address which the Executive shall provide to the Employer, in writing, for
this purpose, but if the Executive has not then provided such an address, then
to the last address of the Executive then on file with the Company; and if to
the Company, then to the last address which the Company shall provide to the
Executive, in writing, for this purpose, but if the Company has not then
provided the Executive with such an address, then to:

                        President and Chief Executive Officer
                        First Commonwealth Financial Corporation
                        Old Courthouse Square
                        22 North Sixth Street
                        Indiana, Pennsylvania  15701




ARTICLE 13
GOVERNING LAW AND JURISDICTION


            This Agreement shall be governed by, and construed in accordance
with, the laws of the Commonwealth of Pennsylvania, except for the laws
governing conflict of laws.  In the event that either party shall institute suit
or other legal proceeding, whether in law or equity, the Courts of the
Commonwealth of Pennsylvania shall have exclusive jurisdiction with respect
thereto.


ARTICLE 14
ENTIRE AGREEMENT


            This Agreement constitutes the entire understanding between the
Company and the Executive concerning the subject matter hereof and supersedes
all prior written or oral agreements or understandings between the parties
hereto, including, without limitation, the Agreement for Severance Payments in
the Event of Termination of Employment under Certain Circumstances dated October
27, 1995, between the Executive and the Company (the "Existing


7

--------------------------------------------------------------------------------


Agreement").  The Company and the Executive agree that the Existing Agreement
shall be terminated upon execution of this Agreement.  No term or provision of
this Agreement may be changed, waived, amended or terminated except by a written
instrument of equal formality to this Agreement.



Signature page follows.









8

--------------------------------------------------------------------------------


            IN WITNESS WHEREOF, the parties have executed this Change of Control
Agreement as of the date set forth above.



(Corporate Seal)




/S/ DAVID R. TOMB, JR.                            

FIRST COMMONWEALTH FINANCIAL CORPORATION


By:/S/ JOSEPH E. O'DELL                             

Corporate Secretary

            Joseph E. O'Dell
            President and Chief Executive Officer






 

/S/ THADDEUS J. CLEMENTS                   

/S/ GERARD M. THOMCHICK                     

Witness

Gerard M. Thomchick


















9

--------------------------------------------------------------------------------


FIRST COMMONWEALTH FINANCIAL CORPORATION AND SUBSIDIARIES

Schedule to Exhibit 10.1

Change in Control Agreements were entered into between First Commonwealth
Financial Corporation and the individuals listed below on October 18, 2005. 
These agreements are substantially identical to that filed as Exhibit 10.1.

Parties to Change of Control Agreements with First Commonwealth Financial
Corporation:

Joseph E. O'Dell
John J. Dolan
Sue A. McMurdy




--------------------------------------------------------------------------------



